No. 2--05--1240               filed 4/13/06
______________________________________________________________________
________

                                           IN THE

                              APPELLATE COURT OF ILLINOIS

                           SECOND DISTRICT
______________________________________________________________________
________

In re MICHAEL M. and LITA M., Minors  ) Appeal from the Circuit Court
                                      ) of De Kalb County.
                                      )
                                      ) Nos. 03--JA--37
                                      )      03--JA--38
                                      )
(The People of the State of Illinois,       ) Honorable
Petitioner-Appellee, v. Robyn M.,     ) Kurt P. Klein,
Respondent-Appellant).                ) Judge, Presiding.
_________________________________________________________________________
_____

       PRESIDING JUSTICE GROMETER delivered the opinion of the court:

       Following an evidentiary hearing, the circuit court of De Kalb County found

respondent, Robyn M., to be an unfit parent under section 1(D)(p) of the Adoption Act (Act)

(750 ILCS 50/1(D)(p) (West 2004)). The court subsequently found that it was in the best

interests of respondent's minor children, Michael M. and Lita M., that respondent's parental

rights be terminated. Respondent appeals, arguing that the trial court erred in finding that

she was an unfit parent. We affirm.

       Respondent and her husband, Michael M., Sr. (Mike), are the biological parents of

Michael M. (Michael), born April 6, 1999, and Lita M., born November 14, 2002. 1 On

       1
           Mike voluntarily surrendered his parental rights on September 23, 2005, and he is

not a party to this appeal.
No. 2--05--1240

January 9, 2004, Michael and Lita were adjudicated neglected pursuant to section 2--

3(1)(b) of the Juvenile Court Act of 1987 (705 ILCS 405/2--3(1)(b) (West 2004)). Following

a hearing, a dispositional order was entered on August 13, 2004, at which time the minors

were made wards of the court, with the Department of Children and Family Services

(DCFS) as their guardian. A permanency hearing was held on December 3, 2004, at which

time the permanency goal was changed from return home to substitute care pending

determination of termination of parental rights. On January 27, 2005, the State filed a

separate petition for termination of parental rights as to each minor. As amended, the

petitions alleged, inter alia, that respondent is "unable to discharge parental responsibilities

due to mental illness, retardation, or developmental disability, under 750 ILCS 50/1(D)(p)."

See 750 ILCS 50/1(D)(p) (West 2004). At the time of these proceedings, both children

were in foster placement with a relative.

       The evidence shows that on or about July 16, 2003, a hotline call was made to

DCFS alleging that Michael and Lita were not being appropriately supervised or cared for.

The caller reported that respondent ran out of formula for Lita and that she gave Lita juice

instead for a period of several days. The caller also reported that respondent does not

change the minors' diapers very often, Michael has rotten teeth, and Michael was found

unattended on the street.       The following day, Christine Gardner, a child-protection

investigator with DCFS, visited respondent's home in Sandwich.

       At the fitness phase of the proceedings, which was held on August 12, 2005,

Gardner testified that she found the home "fairly clean" when she arrived and that Michael

appeared to be healthy. However, Lita was dirty from crawling around on the floor and

appeared to be small for her age. Respondent, who was wheelchair bound, told Gardner


                                              -2-
No. 2--05--1240

that her husband had joined the carnival and had been absent from the home for several

weeks.     Some friends were assisting respondent, but she wanted them to leave.

Respondent acknowledged that during a three-day span she was without any formula for

Lita. As a result, she gave Lita juice. When Gardner asked respondent if she asked

anyone to assist her in obtaining more formula, respondent answered that she had not.

       Respondent's cousin, Angie Davis, was present for the visit. Davis told Gardner that

at one point, she had prepared a feeding schedule and placed it on the refrigerator.

However, the schedule was not present during Gardner's visit. In fact, respondent told

Gardner that she fed Lita only when Lita acted like she was hungry. Respondent also told

Gardner that she would give Michael a bottle with milk and sugar to help him sleep at night.

Gardner observed that Michael was missing four teeth. Respondent indicated that the

teeth had been pulled because of bottle rot. Moreover, respondent reported smoking

marijuana and drinking alcoholic beverages in the home while the children were present.

At the conclusion of the visit, Gardner transported the minors to the local hospital for

examination.

       Gardner spoke with Mike over the telephone on the day she visited the marital

home. She then met with Mike a few days later. Mike admitted that he had once smoked

crack cocaine in front of Michael. He also told Gardner that when he left the marital home,

there was a feeding schedule on the refrigerator. When he returned to the home, however,

the schedule was missing. Respondent told him that she did not use the schedule

anymore.

       As a result of her conversations with respondent and Mike, Gardner decided to

"indicate" the report, based on inadequate supervision. Gardner noted that the children


                                            -3-
No. 2--05--1240

had been diagnosed as malnourished and that Michael had run out into traffic on Route 34

on several occasions, requiring the police to return him to the home. Given respondent's

physical disability and the fact that she needed assistance with her own care, Gardner did

not believe that respondent could appropriately care for the children.

       Dr. Nicholas O'Riordan, a licensed clinical psychologist, evaluated respondent in

February 2005 at a nursing home in Elgin where respondent was staying at the time. Prior

to conducting the evaluation, Dr. O'Riordan reviewed respondent's social history, spoke to

respondent's caseworker, and examined respondent's medical and school records.

       Respondent was aware of Dr. O'Riordan's visit, and she met him in the nursing

home's lounge. Although respondent was confined to a wheelchair, Dr. O'Riordan stated

that she used the wheelchair very effectively. For instance, Dr. O'Riordan reported that

upon his arrival, he went to get a drink of water, and respondent "zipped off around the

corner" in her wheelchair, as if she was playing a game with him.

       Dr. O'Riordan discussed various topics with respondent, including her childhood, her

illness, her relationship with her husband, the care of her children, and the future.

Respondent reported a long history of abusing substances, moving around, and having

marital problems. Dr. O'Riordan testified that respondent held contrary ideas regarding her

relationship with her husband, whether she could care for the children, and whether she

could care for herself. For instance, respondent praised Mike for taking care of her and she

assumed that he would take care of her indefinitely. However, she also wanted to divorce

him and date a man she met in the nursing home. With respect to Michael and Lita,

respondent alternated between admitting that she had great difficulty in parenting the

children and assuming that they would be coming home with her. Respondent reported


                                            -4-
No. 2--05--1240

problems with her physical health, telling Dr. O'Riordan that she suffered from multiple

sclerosis and that she had a brain tumor that would cause her death within five years.

Respondent also acknowledged that she did need a lot of help to care for herself, and that,

even while residing in the nursing home, she misses two out of three meals per day.

       Dr. O'Riordan reported that respondent's speech was not always logical and fluent.

She would frequently digress from the topic at hand, and he would have to bring her back

on course. Dr. O'Riordan also noted that respondent's affect was bright even when talking

about matters that were not cheerful. Dr. O'Riordan testified that such behavior is a

diagnostic sign of a divorce between affect and thought. Dr. O'Riordan concluded, based

on his clinical interview of respondent, that she was physically impaired and that she did not

have a realistic view of how she would care for herself or for the children.

       During his examination of respondent, Dr. O'Riordan administered or attempted to

administer various tests. Dr. O'Riordan administered the Wechsler Adult IQ test to

respondent. According to Dr. O'Riordan, respondent's IQ score of 54 indicated mild to

moderate mental retardation. Dr. O'Riordan testified that a person with respondent's IQ

would have a very limited understanding of the world around him or her and very limited

ability to understand any complex ideas or simple, routine ideas, including taking care of

oneself. In relation to the IQ test, Dr. O'Riordan reviewed an intellectual and academic

assessment respondent completed in middle school.             That assessment measured

respondent's IQ in the 70s or the low 80s. Dr. O'Riordan described the variance between

the results of the IQ test he administered and the results of the test administered to

respondent in middle school to be indicative of "a dramatic drop, a catastrophic drop in




                                             -5-
No. 2--05--1240

intellectual functioning." Dr. O'Riordan explained that people with IQs in the 70- or 80-point

range can function on their own, but individuals scoring in the 50-point range cannot.

         Dr. O'Riordan also administered a Bender-Gestalt test, a sentence-completion test,

a Rorschach ink-blot test, a TAT test, and a Draw-A-Person test. The Bender-Gestalt test

is a neurological screening assessment that involves copying figures. Dr. O'Riordan stated

that people with severe neurological problems cannot perform the tasks on this test or can

do so minimally. Respondent was able to perform very few tasks on that test. Dr.

O'Riordan testified that he administered the sentence-completion test verbally because

respondent could not write. The purpose of that test is to measure one's flow of thinking.

Dr. O'Riordan testified that respondent's responses were contradictory, with many of the

answers involving Mike. The Rorschach ink-blot test reflects one's ability to respond to

something that is unclear or ambiguous. Respondent's responses to the graphics were

very simple, typical of someone with a low IQ. The purpose of the TAT test, which involves

examining pictures and developing stories about them, is to determine how an individual

evaluates social situations. When respondent was administered the TAT test, she would

describe only small parts of the picture, a characteristic indicative of someone with a low IQ

score. Finally, respondent also attempted the Draw-A-Person test. During this exercise,

respondent asked Dr. O'Riordan if she could include both her husband and a paramour in

her family drawing.

         Dr. O'Riordan evaluated respondent according to the five axes listed in the

Diagnostic and Statistical Manual of Mental Disorders. As for axis one, Dr. O'Riordan

classified respondent as a substance abuser in remission because she lacked access to

drugs.     He also considered the possibility of psychosis because of respondent's


                                             -6-
No. 2--05--1240

contradictory responses and the fact that she mentioned hearing voices during the

interview.     As for axis two, Dr. O'Riordan diagnosed respondent with mild mental

retardation.    Dr. O'Riordan noted that although respondent was able to carry on a

conversation, she had poor judgment. Dr. O'Riordan opined that respondent could not care

for herself or the minors without the risk of neglect. Dr. O'Riordan did not believe that this

condition was likely to improve in the future. To the contrary, Dr. O'Riordan believed that

respondent's condition would deteriorate.

       On cross-examination, Dr. O'Riordan stated that he examined respondent on only

one occasion for a period of about three hours and that he did not have the opportunity to

observe respondent interact with her children. Dr. O'Riordan acknowledged that there was

nothing specific enough to diagnose a psychiatric disorder in a clear category, such as

paranoid schizophrenia or bipolar disorder. In addition, he ruled out a personality disorder.

Dr. O'Riordan also acknowledged that respondent did have pictures of the children in her

room and that she spoke fondly of the minors. Dr. O'Riordan stressed that respondent's

ability to care for the minors was not compromised due to willful neglect. Rather, it was due

to her physical and mental condition.

       Cathy Zeier, a regional supervisor with Catholic Charities, testified that Catholic

Charities became involved with the case in October 2003. In October, November, and

December 2003, a caseworker visited respondent's home about twice a month. The

caseworker reported that the house was "filthy." The counters were sticky, the sink was

overflowing with dishes, there was trash on the floor, and the house smelled of urine.

       A client service plan was developed for respondent. The initial plan required

respondent to complete a substance-abuse evaluation, maintain clean and independent


                                             -7-
No. 2--05--1240

housing, undergo a mental-health assessment, complete a psychological evaluation, attend

court dates, visit consistently with the children, and attend parenting classes. Zeier testified

that respondent obtained a substance-abuse evaluation and that no follow-up treatment

was recommended. However, the condition of respondent's home never improved. In

February 2004, Mike was arrested. Respondent was unable to live independently, so she

moved into her father's home. Respondent resided with her father until June 2004, when

she moved to a nursing home in Aurora. Respondent moved out of that facility in

December 2004.

       When Catholic Charities became involved in this case, respondent exercised weekly

visitation with the children. Initially, the visitation took place at respondent's home.

However, when cleanliness concerns arose, the visits were moved to a McDonald's

restaurant. Visitation was suspended after respondent moved in with her father, because

there were concerns that he had active tuberculosis. Beginning in September 2004,

visitation was offered once a month at the children's foster home. Respondent visited with

the children in September, October, and November 2004. However, she cancelled her

December 2004 visit, and the last time respondent visited the children was early in January

2005. She was offered visits after that, but she did not appear. According to Zeier,

respondent has maintained erratic telephonic contact with Catholic Charities. Zeier testified

that sometimes respondent will call once every three weeks while at other times she will

call three times a day. In addition, Zeier testified that respondent completed the group

portion of the parenting classes. She was asked to continue with one-on-one instruction,

but that never took place because a home setting was needed but unavailable.




                                              -8-
No. 2--05--1240

       Respondent underwent a Daniel Memorial Assessment in August 2004. The

purpose of this assessment is to gauge a person's independent living skills. Respondent

scored an 18 out of 90 on the assessment, indicating serious deficits in independent living.

Zeier stated that the assessment considers not only the ability to care for oneself, but also

the ability to care for others. One of the questions on the assessment asks where the

individual pictures herself in five years. Respondent answered that she pictured her

children as grown and gone even though they were only two and five at the time.

       On cross-examination, Zeier testified that she has observed respondent interact with

her children. Zeier opined that although respondent requires prompting to interact with the

children, she loves the minors very much. Following Zeier's testimony, the State rested.

       Respondent testified on her own behalf. Respondent stated that she is 28 years old

and that in June 2005, she moved into an apartment in Elgin, where she resides with her

"fiancé." Respondent stated that she is unemployed and that it is difficult for her to find

work, given her physical condition. Respondent testified that she is still married to Mike but

that she has contacted an attorney about obtaining a divorce. Respondent also testified

that she has two children, six-year-old Michael and two-year-old Lita. Although respondent

could not recall the last time that she saw the minors, she testified that she loves them and

that she does not want to give them up. Respondent acknowledged that it is difficult for her

to clean up her house without help. Respondent recalled meeting with Dr. O'Riordan and

completing tests for him. Respondent admitted that she has used drugs in the past, but

stated that she quit prior to the initial visit by DCFS. Respondent denied having a drinking

problem.




                                             -9-
No. 2--05--1240

       On cross-examination, respondent stated that she and her "fiancé," who is an

epileptic, receive Supplemental Security Income sufficient to cover rent, utilities, and food

costs. Respondent also reported that her "fiancé" helps her take care of the apartment.

Respondent admitted that she has not tried to contact the children through either Catholic

Charities or the relatives with whom the children were placed. Respondent acknowledged

that one of the reasons that her children were taken out of her custody was that Michael

was found alone on the street. When asked how she would react if that were to happen

now, respondent stated that she would call someone to retrieve him.

       Following closing arguments, the court concluded that the State had proved by clear

and convincing evidence that respondent was unfit. In its ruling, the court emphasized Dr.

O'Riordan's testimony, stating:

              "I think Dr. O'Riordan was strong and the examples and the testing that he

       testified to and the interviews that he had with the mother clearly show[] that he

       diagnosed a mental illness, that he diagnosed a mental impairment. The other parts

       of his diagnoses I don't know are necessarily relevant to these proceedings, but I do

       find by clear and convincing evidence that the State through the testimony of Dr.

       O'Riordan established mental illness, mental impairment, and that will be my finding

       and we'll move on to the best interest portion of this matter."

At the best-interest phase, the trial court heard testimony from various witnesses regarding

the status of the children and their foster placement. After considering this testimony, the

court found by clear and convincing evidence that it was in the best interests of the children

that respondent's parental rights be terminated. This appeal followed.




                                            -10-
No. 2--05--1240

       On appeal, respondent argues that the State failed to prove by clear and convincing

evidence that she suffered from a mental impairment, mental illness, mental retardation, or

developmental disability so as to warrant a finding of unfitness under section 1(D)(p) of the

Act (750 ILCS 50/1(D)(p) (West 2004)). Therefore, respondent contends, the trial court's

finding that she was unfit was against the manifest weight of the evidence. The State

counters that the trial court's finding of unfitness was not against the manifest weight of the

evidence because the State established that respondent was mentally ill and mentally

impaired.

       "The termination of parental rights is an extraordinary measure, given the superior

rights of parents, against the rights of others, to raise their children." In re Cornica J., 351
Ill. App. 3d 557, 566 (2004). As a result, before the State may completely and irrevocably

sever the rights of parents in their children, due process requires that the State support its

allegations of unfitness by clear and convincing evidence. In re M.M., 303 Ill. App. 3d 559,

565 (1999). We will not reverse a decision of a trial court declaring a parent unfit unless

the finding was against the manifest weight of the evidence. M.M., 303 Ill. App. 3d at 565.

       We begin our discussion with the relevant statute itself. Section 1(D)(p) of the Act

defines "unfitness" as follows:

              "(p) [i]nability to discharge parental responsibilities supported by competent

       evidence from a psychiatrist, licensed clinical social worker, or clinical psychologist

       of mental impairment, mental illness or mental retardation as defined in Section 1-

       116 of the Mental Health and Developmental Disabilities Code, or developmental

       disability as defined in Section 1-106 of that Code, and there is sufficient justification




                                             -11-
No. 2--05--1240

       to believe that the inability to discharge parental responsibilities shall extend beyond

       a reasonable time period." 750 ILCS 50/1(D)(p) (West 2004).

Obviously, by separately referring to "mental illness," "mental impairment," "mental

retardation," and "developmental disability," the legislature meant to distinguish the

meanings of these terms. Section 1(D)(p) provides that the latter two terms shall have the

meanings ascribed to them by the legislature in the Mental Health and Developmental

Disabilities Code (Code) (405 ILCS 5/1--100 et seq. (West 2004)). Section 1--116 of the

Code (405 ILCS 5/1--116 (West 2004)) defines "mental retardation" as follows:

              " 'Mental retardation' means significantly subaverage general intellectual

       functioning which exists concurrently with impairment in adaptive behavior and

       which originates before the age of 18 years." 405 ILCS 5/1--116 (West 2004).

Section 1--106 of the Code defines "developmental disability" to mean:

              "a disability which is attributable to: (a) mental retardation, cerebral palsy,

       epilepsy or autism; or to (b) any other condition which results in impairment similar

       to that caused by mental retardation and which requires services similar to those

       required by mentally retarded persons. Such disability must originate before the age

       of 18 years, be expected to continue indefinitely, and constitute a substantial

       handicap." 405 ILCS 5/1--106 (West 2004).

The parties agree that the definitions of "mental retardation" and "developmental disability"

require that these conditions originate prior to the age of 18. However, the parties dispute

whether a finding of unfitness under section 1(D)(p) of the Act due to either "mental illness"

or "mental impairment" also requires the disability to originate prior to the age of 18. This




                                            -12-
No. 2--05--1240

issue presents a question of statutory interpretation, which we review de novo. People ex

rel. Shockley v. Hoyle, 338 Ill. App. 3d 1046, 1050 (2003).

       "The cardinal rule of statutory construction is to ascertain and give effect to the intent

of the legislature." People v. Boand, 362 Ill. App. 3d 106, 139 (2005). The best indication

of that intent is the plain language of the statute itself. In re Christopher K., 217 Ill. 2d 348,

364 (2005). We consider the statute in its entirety. Andrews v. Kowa Printing Corp., 217
Ill. 2d 101, 106 (2005). Where the language of the statute is clear and unambiguous, we

will give effect to it without resorting to other aids of statutory construction. Christopher K.,
217 Ill. 2d at 364. With these principles in mind, we examine the relevant statutory

authority.

       Section 1(D)(p) does not expressly define the terms "mental illness" and "mental

impairment." Nor does section 1(D)(p) define these terms by reference to other statutory

provisions as it does with the terms "mental retardation" and "developmental disability."

See 750 ILCS 50/1(D)(p) (West 2004) (referring to sections 1--106 and 1--116 of the Code

(see 405 ILCS 5/1--106, 1--116 (West 2004) (defining "developmental disability" and

"mental retardation," respectively))). The Code, however, defines "mental illness" as

follows:

               " 'Mental illness' means a mental, or emotional disorder that substantially

       impairs a person's thought, perception of reality, emotional process, judgment,

       behavior, or ability to cope with the ordinary demands of life, but does not include a

       developmental disability, dementia or Alzheimer's disease absent psychosis, a

       substance abuse disorder, or an abnormality manifested only by repeated criminal

       or otherwise antisocial conduct." 405 ILCS 5/1--129 (West 2004).


                                              -13-
No. 2--05--1240

Nowhere in the plain language of this provision is there a requirement that the condition

originate before the age of 18. Had the legislature intended to include the age requirement

in this definition, it could have easily done so as it did with the terms "mental retardation"

and "developmental disability." The legislature's express failure to include such language

leads us to conclude that an age requirement was never intended.

       The Code does not contain a definition of "mental impairment." However, the word

"impairment" is defined as "[t]he fact or state of being damaged, weakened, or diminished."

Black's Law Dictionary 754 (7th ed. 1999).            This definition does not imply an age

requirement, and we refuse to engraft one onto the statute where the legislature could have

easily done so had it so intended. Moreover, in M.M., this court implicitly held that a finding

of parental unfitness under section 1(D)(p) of the Act due to "mental impairment" does not

require the condition to originate before the age of 18. M.M., 303 Ill. App. 3d at 567.

Accordingly, we reject any contention that the terms "mental illness" and "mental

impairment" as used in section 1(D)(p) of the Act contain a requirement that those

conditions originate prior to the age of 18.

       Having determined that the terms "mental illness" and "mental impairment" as used

in section 1(D)(p) of the Act do not require the State to establish that these conditions

originated before the age of 18, we turn to the principal argument on appeal, i.e., whether

the finding of unfitness was against the manifest weight of the evidence. As noted above,

the trial court found that the State proved by clear and convincing evidence that respondent

was mentally ill and mentally impaired. Respondent contends that the State failed to prove

by clear and convincing evidence that she was unfit under section 1(D)(p), because there

was no evidence that she suffered from "mental retardation" or a "developmental disability"


                                               -14-
No. 2--05--1240

either of which originated prior to the age of 18, as required by the definitions of these

terms. See 405 ILCS 5/1--106, 1--116 (West 2004). Respondent also insists that the State

did not present any evidence that she otherwise suffered a "mental illness" or "mental

impairment."

       In order to prove a parent unfit under section 1(D)(p), the State must (1) present

competent evidence that the parent suffers from a mental impairment, mental illness,

mental retardation, or developmental disability sufficient to prevent the discharge of normal

parental responsibilities; and (2) present sufficient evidence to conclude that the inability

will extend beyond a reasonable period of time.           M.M., 303 Ill. App. 3d at 566.

Respondent's arguments focus exclusively on the first prong. As noted above, we will not

reverse the decision of a trial court declaring a parent unfit unless the finding was against

the manifest weight of the evidence. M.M., 303 Ill. App. 3d at 565. "A decision is against

the manifest weight of the evidence only where the opposite result is clearly evident or

where the determination is unreasonable, arbitrary, and not based on the evidence

presented." Cornica J., 351 Ill. App. 3d at 566.

       We agree with respondent that the State failed to establish that she suffered from

mental retardation or a developmental disability either of which originated before the age of

18. This court has suggested that the State is not required to present direct evidence

regarding the age at which either of these conditions originated. M.M., 303 Ill. App. 3d at

567. In M.M., we determined that, in light of expert testimony regarding the respondent's

low intelligence and personality problems, a reasonable trier of fact could have inferred that

the respondent's mental condition existed prior to the age of 18. M.M., 303 Ill. App. 3d at

567. In this case, Dr. O'Riordan administered an IQ test to respondent. According to Dr.


                                            -15-
No. 2--05--1240

O'Riordan, respondent's score of 54 indicated mild mental retardation. However, Dr.

O'Riordan never stated when respondent's condition originated. Moreover, we do not find

that the evidence presented by the State was sufficient to support an inference that

respondent was mentally retarded or developmentally disabled by the time she turned 18.

As part of his evaluation, Dr. O'Riordan reviewed an intellectual and academic assessment

respondent completed in middle school. That assessment measured respondent's IQ in

the 70s or the low 80s. Dr. O'Riordan explained that people with IQs in the 70- or 80-point

range can function on their own, but individuals scoring in the 50-point range cannot.

Although Dr. O'Riordan described the variance between the results of the IQ test he

administered and the results of the test administered to respondent in middle school to be

indicative of "a catastrophic drop in intellectual functioning," there is no indication when this

drop took place. Presumably, respondent was between 11 and 13 years of age when she

completed the IQ test she took in middle school. Respondent was in her upper 20s when

Dr. O'Riordan evaluated her.        Given the gap of almost 15 years between the two

assessments, it would be presumptuous to infer that the drop occurred prior to the age of

18.

       We also determine that the court's conclusion could not rest on a finding that

respondent was mentally impaired. Our supreme court has held that a termination petition

must contain an allegation that the parent is unfit as well as the specific statutory grounds

for charging the parent with unfitness. In re D.C., 209 Ill. 2d 287, 295 (2004). Thus, a court

may not terminate a parent's rights on grounds not charged in the petition. D.C., 209 Ill. 2d

at 296. In this case, the State's petitions did cite to section 1(D)(p) of the Act (750 ILCS


                                              -16-
No. 2--05--1240

50/1(D)(p) (West 2004)). However, as we point out above, section 1(D)(p) lists four

grounds of unfitness: mental impairment, mental illness, mental retardation, and

developmental disability. Although these four grounds coexist within the same paragraph,

they are distinct, each requiring separate analysis. See In re C.M., 305 Ill. App. 3d 154,

163-64 (1999) (discussing section 1(D)(m) of the Act (750 ILCS 50/1(D)(m) (West Supp.

1997)). Here, the State listed only three of these four grounds in its petitions: mental

retardation, mental illness, and developmental disability. Nevertheless, the trial court held

that the State established by clear and convincing evidence that respondent was mentally

impaired. The State's failure to allege that respondent was mentally impaired, however,

renders improper that finding of the trial court.

       To summarize, we have concluded that there was no basis for a finding that

respondent was unfit based on mental retardation, developmental disability, or mental

impairment. The question remains, however, whether the trial court's finding that the State

established that respondent was unfit due to mental illness was against the manifest weight

of the evidence. As we noted previously, section 1(D)(p) neither expressly defines "mental

illness" nor refers to other statutory definitions of the phrase. Nevertheless, we find

instructive to our analysis the definition of "mental illness" as set forth in the Code and as

identified earlier. Judged by this definition, we cannot conclude that the trial court's finding

that respondent was unfit due to mental illness was against the manifest weight of the

evidence.

       Notably, the evaluation of respondent by Dr. O'Riordan, a licensed clinical

psychologist, indicated that respondent had an IQ of 54. Although a low IQ does not


                                             -17-
No. 2--05--1240

automatically translate into an inability to discharge parental responsibilities (Cornica J.,
351 Ill. App. 3d at 569), Dr. O'Riordan stated that an individual with an IQ in the 50s would

be unable to function on his or her own. Further, Dr. O'Riordan testified that respondent

held contrary ideas regarding her relationship with her husband, whether she could care for

the children, and whether she could care for herself. Dr. O'Riordan also reported that

respondent's affect was bright even when talking about matters that were not cheerful,

behavior that is indicative of a divorce between affect and thought.               Dr. O'Riordan

concluded not only that respondent was physically impaired, but also that she did not have

a realistic view of how she would care for herself or for the children. Dr. O'Riordan believed

that respondent's condition would deteriorate. Based on this testimony, and pursuant to the

Code's definition of "mental illness" (see 405 ILCS 5/1--129 (West 2004)), the trial court

could conclude that respondent suffered from a mental disorder that substantially

diminished her thought, perception of reality, judgment, behavior, and ability to cope with

the ordinary demands of life.

       Respondent argues that the trial court's finding of mental illness was against the

manifest weight of the evidence given that Dr. O'Riordan met with her on only one occasion

for three hours and that he did not observe her interact with the children. In support of this

contention, respondent cites Cornica J., 351 Ill. App. 3d 557. Respondent's reliance on

Cornica J. is dubious given that each case concerning parental unfitness is sui generis. In

re S.R., 326 Ill. App. 3d 356, 361 (2001). Besides, we do not agree that the fact that Dr. O'Riordan

met respondent on only one occasion rules out a finding of unfitness. While we did mention that

the expert in Cornica J. had only three short interactions with the respondent, we also noted


                                               -18-
No. 2--05--1240

that some of the expert's findings were contradicted by testimony from the minor's

grandparents. Cornica J., 351 Ill. App. 3d at 570. In this case, testimony from both

Gardner, the DCFS investigator, and Zeier, the Catholic Charities representative, supported

Dr. O'Riordan's conclusion. For instance, Gardner noted that respondent routinely rejected

any assistance in caring for her children. She did not ask for help when she ran out of

formula for Lita, she wanted the friends who were assisting her to leave, and she ignored

the feeding schedule prepared by her cousin.         Zeier administered a test to assess

respondent's independent living skills. Respondent's score indicated a serious deficit in her

ability to care for herself, let alone for others. Moreover, when respondent was asked as

part of the test where she pictured herself in five years, she stated that she pictured her

children as grown and gone even though they were only two and five at the time. In

addition, we note that Dr. O'Riordan's evaluation was based on more than just an interview.

He administered a battery of assessment tests, he reviewed respondent's social history,

and he examined various medical and school records. Based on the totality of the

evidence, we cannot say that a decision opposite to that reached by the trial court is clearly

evident or that the trial court's decision was unreasonable, arbitrary, and not based on the

evidence presented.

       Accordingly, for the reasons set forth above, we affirm the judgment of the circuit

court of De Kalb County terminating respondent's parental rights to Michael and Lita.

       Affirmed.

       McLAREN and HUTCHINSON, JJ., concur.




                                            -19-